DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 40-41 each recites “a direction away from gingival from occlusal surfaces…” (lines 2-3) which is incoherent.  It is unclear what is considered to be “from gingival from occlusal surfaces”. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 39-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kilcher et al. (7,648,361).  
Regarding claim 39, Kilcher et al. discloses a separator device 10 for separating teeth, comprising: a first elastic body 40 having a first end 42 and an opposed second end 44 spaced from the first end 42of the first elastic body (Fig. 1); a second elastic body (forceps 56) having a first end 54a and an opposed second end 54b spaced from the first end of the second elastic body 56 (Fig. 4).  
Note that the term “elastic” is given its broadest reasonable interpretation “capable of returning to its original length, shape, etc., after being stretched, deformed, compressed, or expanded” (www.dictionary.com/browse/elastic).  As such, the arch 40 and forceps 56 both are considered to be elastic since they are resilient, capable of returning to original shape after compressed/expanded (Figs. 1 and 4)  
Kilcher et al. discloses the separator device further comprises a first surface engager 16 connected to the first end 42 of the first elastic body 40  and to the first end 54a of the second elastic body 56; and a second surface engager 18 connected to the second end  44 of the first elastic body 40 and to the second end 54b of the second elastic body (Fig. 4).  
The first surface engager 16 includes a first distal section (toward 28)  and a first mesial section (toward 32), and a notch (curve or recess 20) between the first distal section 28 and the first mesial section 32 (see Fig. 2B)  
Referring to Fig. 3, the first distal section (toward 28)  is shown including a first portion 28,  a second portion (flange to the right of reference 16), and a notch (cut-out) therebween the first portion 18 and the second portion/flange (Fig. 3). 
The notch (curve or recess 20) between first distal section 28 and first mesial section 32 extends from a first/top side of first surface engager 16 to an opposite second/bottom side of the first surface engager 16, wherein the first side/top side faces away from gingival when the separator device is positioned to separate teeth. 
As to claims 40-41, the first/top side of the first surface engager is spaced in a direction away from gingival or occlusal surfaces (Figs. 1-3). 

6.	Claims 39-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaccione (4,007,530) 
Regarding claim 39, Gaccione et al. discloses a separator device (Fig. 1) for separating teeth, comprising: a first elastic body (arch-shaped yoke) having a first end (leg 17) and an opposed second end (leg 18) spaced from the first end of the first elastic body; a second elastic body 21/22 having a first end 21 and an opposed second end 22 spaced from the first end of the second elastic body 21/22 (Figs. 2-3).  Note that the term “elastic” is given its broadest reasonable interpretation “capable of returning to its original length, shape, etc., after being stretched, deformed, compressed, or expanded” (www.dictionary.com/browse/elastic).  
Gaccione et al. discloses the separator device further comprises a first surface engager 19 connected to the first end 17 of the first elastic body  and to the first end 21 of the second elastic body; and a second surface engager 20 connected to the second end 18 of the first elastic body and to the second end 22 of the second elastic body (Figs. 2-3).  
The first surface engager 19 includes a first distal section 19 and a first mesial section 19A, and a notch (cut-out between 19 and 19A) between the first distal section 19 and the first mesial section 19A. 
The first distal section 19 is shown including a first portion (best pointed to by number 19), a second portion (extending flange spaced from 19 near 15), and a notch (cutout or bend) therebetween.  The notch between said first portion and second portion faces toward gingival when the separator device is positioned to separate the teeth (Figs. 2-3).  
The notch (cut-out between 19 and 19A) between first distal section 19 and first mesial section 10A extends from a first/top side of first surface engager 19 to an opposite second/bottom side of the first surface engager 19, wherein the first side/top side faces away from gingival when the separator device is positioned to separate teeth. 
As to claims 40-41, the first/top side of the first surface engager is spaced in a direction away from gingival or occlusal surfaces (Figs. 2-3). 

Allowable Subject Matter
7.	Claims 22-26, 29-33, and 35-38, are allowed.


Election/Restrictions
8.	Claims 1-11, 13, and 15-18, are directed to an invention non-elected without traverse in the reply filed on 11/19/2019.  Applicant is required to cancel the noted non-elected claims or take other appropriate action (37 CFR 1.144).

Response to Arguments
9.	Applicant's arguments regarding the amendments have been fully considered and are persuasive as having overcome the ground(s) of rejection under Hull et al. because Hull et al. does not disclose the notch between the first distal section and the first mesial section extends from a first side of the first surface engager to an opposite second side of the first surface engager.  Claims 22-26, 29-33, and 35-38, are indicated as allowable above.  However, upon further consideration, claim 39-41, which are broader than the allowed claims, are rejected under Gaccione et al. and Kilcher et al. as detailed above.  
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772